DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 4/4/22, claims 19-26, 28-35, 37-40 ae currently pending in the application

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-26, 28, 31-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over 
Schümann et al. (US 2016/0108287 A1), in view of Tsukagoshi et al. (US 2003/0178138 A1) (references of record).
Schümann teaches a reactive adhesive film comprising, (a) a polymeric film-forming
matrix, (b) at least one reactive monomer or reactive resin, and (c) a reagent selected from the
group consisting of a radical initiator and an activator, and a reactive 2-component adhesive film
for bonding various materials, such as metal, wood, glass and/or plastic (Ab., [0009, 0069-0079],
ref. claims). The reference further teaches a reactive adhesive film system comprising two
reactive films, wherein the first adhesive film comprises (a) a polymeric film-forming matrix, (b)
at least one reactive monomer or reactive resin, and (c) at least one initiator in particular a radical
initiator (i.e. an adhesive film comprising a layer of an adhesive) and a second reactive adhesive
film comprising (a) a polymeric film-forming matrix, (b) at least one reactive monomer or reactive resin, and (c) an activator [0007]. Disclosed polymeric film-forming matrix include thermoplastic polyurethanes [0025], and may be present in the range of about 20-80 wt% based on the total mixture of the components of reactive adhesive film [0030].
The reference further teaches at least one reactive monomer or reactive resin, reactive to a radical polymerization in the range of approximately 20 to 80% by wt. based on the total mixture of the constituents of the reactive film [0040]. As initiators for radical polymerization, the prior art teaches any radical initiator known in the prior art, including peroxides as preferred initiators [0041-0044].
Schümann is silent with regard to a layer of an adhesive comprising (1) a polymer comprising at least 50% by wt. of polyurethane, and (2) at least one peroxide having a 1 minute half-life temperature of less than 200°C as in the claimed invention (claim 19).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Schümann teaches one or more thermoplastic polymers, such as thermoplastic polyurethanes [0025], in the range of about 20-80 wt%, based on the total mixture of the components of reactive adhesive film [0024]. The reference teaches a polyurethanes, i.e. condensation polymers, with no explicit teaching of any residual unsaturation therein, i.e. C=C multiple bonds.
With regard to (2), the secondary reference to Tsukagoshi teaches adhesives, such as
those formed from radically curing adhesives [0109], comprising a radically polymerizable
compound and a polymerization initiator and further containing a film-forming material [0116-
0118], wherein the initiator may be chosen from peroxides such as diacyl peroxides, dialkyl
peroxides, peroxy esters, peroxy ketals, including [sic]isobutyl peroxide, [sic]lauroyl peroxidie,
[sic]benzoyl peroxidie, [sic] 3,5,5-trimethanylhexanoyl peroxidie, dicumyl peroxide (i.e.
peroxides having claimed structural formula R-O-O-R’ wherein R and R’ are organyl groups
[0123-0128]. Disclosed initiators overlap in scope with those disclosed as useable advantageously in the claimed invention (PGPUB- [0053]). Furthermore, the reference teaches
that the polymerization initiator is appropriately selected depending on the desired bonding
temperature and the desired storage stability, but in view of achieving high reactivity and
excellent storage stability, preferred are organic peroxides having a half-life period of 1 minute
at 170°C or lower [0123].
Given the teaching in Tsukagoshi on organic peroxides having a half-life period of 1 minute at 170°C or lower for achieving high reactivity and excellent storage stability, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include organic peroxides having a half-life period of 1 minute at 170°C or lower in Schümann’s reactive adhesive films comprising a polymer comprising at least 50% by wt. of a thermoplastic polyurethane, and thereby arrive at the claimed invention (claim 19).
With regard to claim 20, Tsukagoshi teaches dicumyl peroxide [0128].
With regard to claim 21, Schümann teaches radical initiators, such as peroxides, in an amount of 3 to 30% by wt. of the total mixture of constituents of the reactive adhesive film [0044-0046].
With regard to claim 22, Schümann teaches that the adhesive films can cure at room temperature, i.e. latently reactive [0071].
With regard to claims 23-25, 27, Schümann teaches thermoplastic polymers including thermoplastic polyurethanes, in particularly, semi-cyrstalline thermoplastic polymers, thermoplastic polymers having a softening temperature of less than 100°C, in particular less than 80°C (encompasses not more than 25°C), thermoplastic polymers having a glass transition temperature of not more than 25°C, and a thermoplastic polyurethane elastomer [0025-0029]. It is noted that DSC is an art recognized method for experimentally measuring Tg of (co)polymers.
With regard to claim 26, Schümann teaches adhesive films obtainable by curing and crosslinking at room temperature to 100°C [0071].
With regard to claim 28, Schümann teaches adhesion-enhancing additives (adhesion promoters, tackifier resins) as further constituents of the adhesive film [0055].
With regard to claims 31-35 which recite properties of the adhesive film, Schümann teaches adhesive films (A) and (B), very preferably each have a thickness in the region of up to 500 m, for example film thicknesses of 20 to 500 m [0074], and cured films thereof [0071]. Additionally, Schümann teaches reactive adhesive films comprising thermoplastic polymers, such as polyurethanes, and Tsukagoshi teaches advantages of initiators having claimed structural formula and a half-life period of 1 minute at 170°C or lower. Thus, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope from the combination to have the claimed properties as materials and their properties are inseparable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 37, Schümann teaches hydroxy terminated thermoplastic polyurethanes, such as Desmomelt® 530 [0029]. It is noted that the instant specification Desmomelt® 530 in a particularly preferred embodiment (page 11, lines 31-33) and exemplified embodiments in the specification include the same. Therefore, a skilled artisan would reasonably expect adhesives from the combination of Schümann-Tsukagoshi comprising Desmomelt® 530 and Tsukagoshi’s organic peroxides having a half-life period of 1 minute at 170°C or lower, e.g. dicumyl peroxide, to be capable of curing as in the claimed invention upon thermal activation, because materials and their properties are inseparable.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schümann et
al. (US 2016/0108287 A1), in view of Tsukagoshi et al. (US 2003/0178138 A1) and Komori (US
7,854,990 B2).
The discussions with regard to Schümann and Tsukagoshi from paragraphs 4, 5 and 9
 above are incorporated herein by reference.
Although Schümann -Tsukagoshi combination is silent on an adhesive film comprising an adhesion promoter, Komori teaches adhesives comprising a silane coupling agent for enhancing the adhesive strength between a transparent adhesive layer and glass or plastic film (read on adhesion promoter). The reference further teaches silane coupling agents comprising methoxy and/or ethoxy groups as in the claimed invention strength (col. 8, lines 9-25). Given the teaching in Komori on advantages on including a silane coupling agent in adhesive layers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the same in Schümann’s adhesive films, as modified by Tsukagoshi, and thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-26, 29, 31-35, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. Schümann et al. (US 10,711,163 B2), in view of Tsukagoshi et al. (US 2003/0178138 A1).
Reference claims 1, 5 and 8 in Schümann are as follows:

    PNG
    media_image1.png
    470
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    478
    media_image2.png
    Greyscale

Thus, the first solid-form reactive adhesive film (i.e. a layer) according to reference claim 1 comprises an inert thermoplastic polyurethane (i.e. a thermoplastic polymer having no C=C multiple bonds), the initiator according to ref. claim 5 may be a peroxide, and the amount of inert thermoplastic polyurethane may be 20-80% by wt. according to ref. claim 8, i.e. may be greater than 50 wt.% of the first adhesive film.
The reference claims are silent with regard to an adhesive layer comprising a polymer comprising at least 50% by wt. of polyurethane and at least one peroxide as in the claimed invention (claim 19).
Ref. claim 8 recites an adhesive film comprising a polymer comprising polyurethane in overlapping range. Additionally, the discussion with regard to the secondary reference to Tsukagoshi from paragraph 9 above is incorporated herein by reference. Given the teaching in Tsukagoshi on organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include organic peroxides having a half-life period of 1 minute at 170oC or lower in Schümann’s adhesive film comprising a polyurethane in an amount of at least 50% by wt. of the polymer, and thereby arrive at the claimed invention (claim 19).
With regard to claim 20, Tsukagoshi teaches dicumyl peroxide [0128].
With regard to claim 21, Tsukagoshi teaches 2 to 15% by wt. of initiator [0123]. As such, the amount of the initiator in an adhesive is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 22-26, 37, it is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, the patent disclosure to Schümann teaches semi-crystalline thermoplastic polymers, thermoplastic polymers having a softening temperature of less than 100oC, a glass transition temperature of not more than 25oC (col. 3, lines 50-65), and curing by heat (col. 3, lines 6-12), room temperature cure, i.e. latently reactive (col. 9, lines 23-24) and Desmomelt® 530 [0029], as disclosed in the (page 11, lines 31-33, Examples). A skilled artisan would reasonably expect the adhesives from Schümann-Tsukagoshi combination comprising Desmomelt® 530 and Tsukagoshi’s organic peroxides having a half-life period of 1 minute at 170°C or lower, e.g. dicumyl peroxide, to be capable of curing as in the claimed invention upon thermal activation, absent evidence to the contrary.
With regard to claims 31-35 which recite properties of the adhesive film, reference claim 14 is drawn to a composite bonded by a kit comprising the reactive adhesive film of reference claim 1. Given that reference claims in Schümann teaches a reactive adhesive film comprising a polymer comprising polyurethane in an overlapping range, and Tsukagoshi teaches advantages of initiators having claimed structural formula and a half-life period of 1 minute at 170oC or lower, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope from the combination ref. claims and Tsukagoshi to be capable of providing for claimed properties, as materials and their properties are inseparable.

Claims 19-26, 31-35, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14 of U.S. Patent No. Schümann et al. (US 10,400,140 B2), in view of Tsukagoshi et al. (US 2003/0178138 A1).
Reference claims 1, 2 and 4 in Schümann are as follows:

    PNG
    media_image3.png
    312
    461
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    131
    488
    media_image4.png
    Greyscale


The reference claims are silent with regard to an adhesive layer comprising a polymer comprising at least 50% by wt. of polyurethane and at least one peroxide as in the claimed invention (claim 19).
Reference claim 4 recites an overlapping range of the thermoplastic polymer. Additionally, the discussion with regard to the secondary reference to Tsukagoshi from paragraph 9 above is incorporated herein by reference. Given the teaching in Tsukagoshi on organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include organic peroxides having a half-life period of 1 minute at 170oC or lower, in Schümann’s adhesive film comprising a polymer comprising at least 50% by wt. of inert polyurethane, and thereby arrive at the claimed invention (claim 19). The inert polyurethane of ref. claims are devoid of C=C bonds.
With regard to claim 20, Tsukagoshi teaches dicumyl peroxide [0128].
With regard to claim 21, reference claim 4 recites 3 to 30% by wt. of initiator.
With regard to claims 22-26, 37, noting that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent per In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970), the patent disclosure to Schümann discloses semi-crystalline thermoplastic polymers, thermoplastic polymers having a softening temperature of less than 100oC, a glass transition temperature of not more than 25oC (col. 3, lines 45-63), curing by heat or at room temperature (col. 3, lines 1-7, col. 8, lines 15-16) and Desmomelt 530® (col. 6, lines 35-57, Examples). Therefore, a skilled artisan would reasonably expect the adhesives from Schümann-Tsukagoshi combination and comprising Desmomelt® 530 and Tsukagoshi’s organic peroxides having a half-life period of 1 minute at 170°C or lower, e.g. dicumyl peroxide, to be capable of curing as in the claimed invention upon thermal activation, absent evidence to the contrary.
With regard to claims 31-35 which recite properties of the adhesive film, reference claim 14 is drawn to a composite bonded by a kit comprising the reactive adhesive film of reference claim 1. Given that reference claims in Schümann teaches a reactive adhesive film comprising one or more thermoplastic polymers in overlapping amount, and Tsukagoshi teaches advantages of initiators having claimed structural formula and a half-life period of 1 minute at 170oC or lower, it would have been obvious to a skilled artisan to reasonably expect compositions of overlapping scope from the combination ref. claims and Tsukagoshi to be capable of providing for the claimed properties as materials and their properties are inseparable.

Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over either (1) claims 1-22 of U.S. Patent No. Schümann et al. (US 10,711,163 B2, ‘163), in view of Tsukagoshi et al. (US 2003/0178138 A1) and Komori (US 7,854,990 B2), or (2) claims 1-8, 11-14 of U.S. Patent No. Schümann et al. (US 10,400,140 B2, ‘140), in view of Tsukagoshi et al. (US 2003/0178138 A1) and Komori (US 7,854,990 B2).
The discussions with regard to claims in Schümann ‘163, Schümann ‘140, Tsukagoshi and Kamori from preceding paragraphs are incorporated herein by reference.
Although claims of Schümann ‘163-Tsukagoshi combination and Schümann ‘140-Tsukagoshi combination are silent on an adhesive film comprising an adhesion promoter, Komori teaches adhesives comprising a silane coupling agent for enhancing the adhesive strength between a transparent adhesive layer and glass or plastic film (read on adhesion promoter). The reference further teaches silane coupling agents comprising methoxy and/or ethoxy groups as in the claimed invention strength (col. 8, lines 9-25). Given the teaching in Komori on advantages on including a silane coupling agent in adhesive layers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the same in claims of Schümann’s adhesive films, as modified by Tsukagoshi and thereby arrive at the claimed invention.

Allowable Subject Matter
Claim 38-40 are allowed. The art of record fails to teach or suggest an adhesive composition within the scope of the claimed invention.

Response to Arguments
In view of the amendment dated 4/4/22, the claim objections, 112(b) rejections, obviousness rejections over Kamori et al. and the provisional double patenting rejections of record are withdrawn. Applicant’s arguments regarding Schümann ‘287- Tsukagoshi combination have been duly considered but are not deemed persuasive.
Applicant’s Arguments:

    PNG
    media_image5.png
    201
    976
    media_image5.png
    Greyscale

….

    PNG
    media_image6.png
    188
    974
    media_image6.png
    Greyscale

Examiner’s Response:
Schümann ‘287 teaches a reactive adhesive film system comprising two reactive films, wherein the first adhesive film comprises (a) a polymeric film-forming matrix, such as polyurethane (b) at least one reactive monomer or reactive resin, and (c) at least one initiator, such as initiators known in the prior art and in particular, organic peroxides [0041-0045]. The secondary reference to Tsukagoshi teaches organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability, thereby obviating the claimed compositional limitations of the adhesive (claim 19). Schümann ‘287 also teaches curing at room temperature [0071]. Tsukagoshi teaches peroxides as disclosed in the claimed invention (dicumyl peroxide) and teaches the same as having high reactivity and stability. It is not clear why Tsukagoshi’s initiators would not be suitable for low temperature cure reaction. Applicant’s arguments are not backed by any evidentiary data. 
	Applicant’s Arguments:

    PNG
    media_image7.png
    246
    992
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    447
    988
    media_image8.png
    Greyscale

Examiner’s Response:
Examiner disagrees. Schümann ‘287 teaches curing at room temperature [0071], and is open to radical initiators known in the art, such as organic peroxides [0042]. Tsukagoshi teaches organic peroxides having a half-life period of 1 minute at 170oC or lower for achieving high reactivity and excellent storage stability. Thus, the teaching on high reactivity does not necessarily suggest a low reactivity at room temperature. Moreover, the combination would provide for compositions as in the claimed invention, and Examiner maintains that the intended purpose of Schümann is not defeated because Tsukagoshi’s initiators can provide for high reactivity and excellent storage stability.
Applicant’s Arguments:

    PNG
    media_image9.png
    410
    986
    media_image9.png
    Greyscale

Examiner’s Response:
Schümann ‘287 teaches curing at room temperature [0071]. Schümann is open to art recognized radical initiators, such as organic peroxides [0041-0042]. Tsukagoshi’s initiators can provide for high reactivity and excellent storage stability. Tsukagoshi teaches initiators such as dicumyl peroxide as in the claimed invention. Therefore, the combination would provide for adhesives that would include the same components as in the claimed invention, and must be capable of curing at room temperature, i.e. latently reactive, as in the claimed invention, absent evidence to the contrary.
	Applicant’s Arguments:

    PNG
    media_image10.png
    423
    1000
    media_image10.png
    Greyscale

Examiner’s Response:
Schümann teaches that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperatures). Moreover, Schümann teaches hydroxy terminated thermoplastic polyurethanes, such as Desmomelt® 530 [0029, which is also disclosed in the instant specification (page 11, lines 31-33, Examples). Therefore, a skilled artisan would reasonably expect adhesives from the combination of Schümann-Tsukagoshi comprising Desmomelt® 530 and Tsukagoshi’s organic peroxides having a half-life period of 1 minute at 170°C or lower, e.g. dicumyl peroxide, to be capable of curing as in the claimed invention upon thermal activation, because materials and their properties are inseparable.
Regarding Patenting Rejections:
The arguments are not deemed persuasive because compositional limitations of claim 19 are obviated by the cited combination. While the reference patent claim recites “inert polyurethane”, claim 19 does not require a non-inert polyurethane. Even so, the reference patents teach Desmomelt® 530 polyurethane, which is also disclosed in the present specification, and in combination with Tsukagoshi’s peroxide, i.e. dicumyl peroxide, obviates the compositional limitations of the claimed adhesive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762